DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figure 7, reference character “128” appears incorrect since what is depicted is not the wheel guard.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: para 0031 appears incorrect because “an L-shaped construction” is not depicted in Figure 7.  Para 0032 appears incorrect because a “base plate 200 associated with the guard member 140” is not depicted in Figure 8.  Para 0036, “based o size on” appears incorrect.  Appropriate correction is required.
Claim Objections
Claims 5, 8, 14,17 and 18 are  objected to because of the following informalities:  
Claim 5 line 1, “the each” is awkward and confusing.
Claim 14 line 1, “the each” is awkward and confusing.
Claim 8 is confusing because the specification para 0028 calls for “the base plate has a geometrical profile complementary to a profile of the second top surface of the second portion of the guard member not “the base plate has a geometrical profile complementary to a cross-sectional profile of the second portion of the guard member” as called for in claim 8. 
Claim 17 is confusing because the specification para 0028 calls for “the base plate has a geometrical profile complementary to a profile of the second top surface of the second portion of the guard member not “the base plate has a geometrical profile complementary to a cross-sectional profile of the second portion of the guard member” as called for in claim 17. 
Claim 18 is confusing because the specification para 0035 calls for “the wear pad has a geometrical profile complementary to a profile of the second top surface of the second portion of the guard member” not “the wear pad has a geometrical profile
complementary to a cross-sectional profile of the second portion of the guard
member” as called for in claim 18. Appropriate correction is required.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art McPhail et al. (US 8807669) teaches a wheel guard (128) for use on a compactor wheel, the wheel guard comprising:
a guard member disposed on the compactor wheel, the guard member having:
a first end and a second end;
a first side having a first portion and a second portion, wherein the
second portion is offset from the first portion such that the first portion and the
second portion define a first stepped recess therein;
a second side disposed opposite to the first side (see Figs. 8-11);
the first portion has a first cross-sectional thickness and the second
portion has a second cross-sectional thickness such that the second cross-
sectional thickness is lesser than the first cross-sectional thickness; and
a first top surface defined by the first portion;
a second top surface defined by the second portion and partially by the
first portion (see Figs. 8-11).  However, the prior art fails to teach either alone or in combination wherein the second top surface is offset from the first top surface such that the first top surface and the second top surface define a second stepped recess therein;
a base plate overlaid upon and coupled to the second stepped recess; and
a wear pad coupled to the base plate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051. The examiner can normally be reached M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571 270 5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        

SS 4/25/2022